DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


     Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, US 2020/0034100, in view of Kane, US 2009/0201278. 

Regarding Claim 1, Fan (Figs. 1-2) teaches a display panel (120) comprising: 
-an active matrix organic light emitting diode display section (e.g., Second display area 112 is an AMOLED; par. 0044); and 
-a plurality of non-memory pixel sections (111) that do not have a function of storing display data (e.g., First display area 111 is a passive matrix organic light emitting diode display.  It consists of pixels comprising a cathode and anode only and no memory; par. 0040), 
-wherein a non-memory pixel region formed by the plurality of non-memory pixel sections is disposed at the center of the display panel (e.g., Fan suggests that the size, shape, and location of first display area 111 can vary.  Thus, a person of ordinary skill in the art (“POSITA”) can design the first display area 111 to be a square or rectangle that occupies the center of display screen 110; para. 0053); and
-wherein AMOLED section is disposed on an outer circumference side of the plurality of non-memory pixel sections and on a peripheral region of the display panel (e.g., If a POSITA designs the first display area 111 to be a square, as stated above, he or she can make the square large enough such that the section 112 is disposed on its outer periphery; para. 0053)

Fan does not teach a plurality of memory pixel sections each including a memory circuit configured to store display data.

However, Kane teaches the concept of an AMOLED pixel comprising a memory capacitor (par. 0026).  In the combined invention, each of the pixels in the AMOLED section 112 of Fan would have a memory capacitor.  This meets the limitation of “a plurality of memory pixel sections each including a memory circuit configured to store display data.”  Moreover, the plurality of the memory pixel sections would be disposed on an outer circumference side of the pixels of the passive matrix pixels and on a peripheral region of the display panel.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to combine Fan with the above features of Kane.  Memory capacitors in AMOLED pixels allow image data to be stored so that the pixels do not have to be constantly refreshed.  This helps save power, especially when displaying still images. 

Regarding Claim 2, Fan in view of Kane teaches the display panel according to claim 1.
The combined invention further teaches wherein the plurality of memory pixel sections are disposed to surround an entire circumference of a non-memory pixel region formed by the plurality of non-memory pixel sections (e.g., AMOLED pixels would surround PMOLED pixels, as stated above).  

Regarding Claim 3, Fan in view of Kane teaches the display panel according to claim 1.

The combined invention further teaches wherein color display is able to be performed in a memory pixel region formed by the plurality of memory pixel sections (e.g., AMOLED pixels presumably display colors; Fan, par, 0042).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Kane, as applied to claim 1 above, and in further view of Kim, US 2017/0054111. 

Regarding Claim 4, Fan in view of Kane teaches the display panel according to claim 1, but does not teach wherein the display panel is configured to be able to switch between a display state to display an image and a mirror state to function as a mirror.  

However, Kim teaches the concept of a display panel being switchable between a display state and mirror state (e.g., OLED pixels operate in display mode and mirror mode; see claim 20).  

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Fan in view of Kane with the above teachings of Kim.  Kim teaches that this allows the display to have both a display function and a mirror function (par. 0004), which may be useful to some users who want to see themselves while at the same time being able to view an image.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view Kane, as applied to claim 1 above, and in further view of Ikeda, US 2021/0295780. 

Regarding Claim 5, Fan in view of Kane teaches the display panel according to claim 1, but does not teach wherein the display panel further includes a drive circuit designed to supply scanning signals to the plurality of memory pixel sections and to the plurality of non-memory pixel sections, and scanning wiring lines configured to supply the scanning signals to the memory pixel sections and to the non-memory pixel sections, the drive circuit is disposed overlapping a memory pixel region formed by the plurality of memory pixel sections and a non-memory pixel region formed by the plurality of non-memory pixel sections, and the scanning wiring lines are disposed to extend toward both sides from the drive circuit.  

However, Ikeda (Fig. 1) teaches the concept of a gate driver that provides scan signals to all the pixels of a display through scan lines and that overlaps the display area (par. 0090).  In the combined invention, a gate driver would supply scanning signals to the plurality of memory pixel sections and to the plurality of non-memory pixel sections, and scanning wiring lines configured to supply the scanning signals to the memory pixel sections and to the non-memory pixel sections, the drive circuit is disposed overlapping a memory pixel region formed by the plurality of memory pixel sections and a non-memory pixel region formed by the plurality of non-memory pixel sections, and the scanning wiring lines are disposed to extend toward both sides from the drive circuit.   The claim limitations would therefore be achieved.

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Fan in view of Kane with the above teachings of Ikeda.  Ikeda teaches that a gate driver that overlaps the pixel region allows the display to have a higher resolution and save power (par. 0091). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fan in view Kane and in further view of Ikeda, as applied to claim 5 above, and in further view of Bao, US 2015/0381902. 

Regarding Claim 6, Fan in view of Kane and in further view of Ikeda teaches a manufacturing method for a display device configured to include the display panel according to claim 5, but does not teach a frame member that is formed in a frame shape and holds the display panel, the method comprising: cutting out part of the memory pixel region of the display panel to form a shape fitted for the frame member.  

However, Bao (Fig. 10) teaches the concept of cutting of pixels of display area to accommodate a bezel (par. 0076), which is considered a “frame member that is formed in a frame shape and that holds the display panel.”  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Fan in view of Kane and in further view of Ikeda with the above teachings of Bao.  Bezels are well-known in the art for providing support to the display. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Although Examiner agreed in the interview on May 25, 2002 that the amendments to claim 1 would overcome the previous rejection, a careful review of Fan suggests that a different embodiment of Fan (Figs. 1–2) teaches or suggests the claim limitations.  For example, paragraph 53 of Fan teaches that “[t]he shapes, sizes, and distribution locations of the first display area 111 and the second display area 112 [of Figures 1 and 2] are not limited thereto.”  As such, a POSITA would have been motivated to modify Fan such that first display area 111 is a square in the center of display screen 110, thus meeting the claim limitations.  For these reasons, Examiner respectfully disagrees with Applicant. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




						Inquiry
						
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        August 25, 2022